Title: Thomas Jefferson: Book List, 21 Oct. 1820, 21 October 1820
From: Jefferson, Thomas
To: 


            
            
              
              Oct. 21. 20.
            
          Grammatica Anglo-Saxonica ex Hickesiano Thesauro excerptaInstitutiones grammaticae Anglo-Saxonicae et Moeso-Gothica HickesiiVocabularium Anglo-Saxonicum à Benson.The Saxon Heptateuch by Thwaites.Spelman’s Anglo-Saxon Psalter.Marshal’s Saxon gospels. 4to Dordrecht. 1665.Parker’s edition of Walsingham’s history with the Aelfridi annales the- Asseri Menevensis in Latin but expressed in Anglo-Saxon types. fol. Lond. 1574. see Nicholson’s library 119.Bede’s Ecclesiastical history with Alfred’s paraphrase Anglo-Sax. by Wheeloc.Bede’s history of the church of England translated by Stapleton.Gibson’s Saxon Chronicle.Spelman’s life of Alfred, Saxon, with Walker’s translation.Elstob’s English-Saxon Homily.Alfred’s Anglo-Saxon Boethius by Rawlinson.Wilkin’s Leges Anglo-Saxonicae.Wotton’s view of Hickes’s Thesaurus by Shelton.Cooperi Thesaurus linguae Romanae et Britannicae.The Universal History. the antient part only in 20. vols. 8voClarke’s Bibliotheca legum. the last edition.Owen’s Geoponics. Eng. 2.v. 8voBass’s Gr. & Eng. Lexicon. 18mo 1820. see Quarterly catalogue Edinb. Review No 66.Hone’s Apocryphal New testament. Ludgate hill. Lond. 1820.Whateley on gardening. an edition with prints.forTh: Jefferson